In a proceeding pursuant to section 651 of the Family Court Act for custody of the infant issue of a marriage, petitioner appeals from an order of the Family Court, Orange County, dated November 29, 1973, which awarded custody of the infant to the respondent mother. Order modified, on the law and the facts, by adding thereto a provision giving the petitioner father visitation rights as to the infant for three weekends each month. As so modified, order affirmed, without costs. Settle order on five days’ notice. In our opinion, while custody was properly awarded to respondent, appellant is entitled to visitation rights to the extent indicated herein. Gulotta, P. J., Martuseello, Shapiro, Benjamin and Munder, JJ., concur.